Evans, P. J.
(After stating the facts.) Whenever a passenger is injured by the running of the cars of a railroad company or by a person in the employment and service of the company, a prima facie case is made out on proof of the injury occurring in that way. Civil Code (1910), § 2780. But, before the statutory presumption of negligence can arise, it must appear that the injury is attributable to the running of the cars or to the act of some person in the service of the company. The projection of a rock through the window of a moving train can not be attributable to the running of the train, unless some causal connection is shown. The plaintiff in his petition attempted to connect the running of the train with the projection of the rock through the window, by alleging that it was in a coal dump-cart on a chute negligently left so that the apron of the dump-cart projected over the train, and that the rock was jarred from the apron by the passing train. We think that the proof is too inconclusive to support this theory, or to show any causal connection between the projection of the rock through the window and the running of the train; and that the verdict is without evidence to support it.

Judgment reversed.


All the Justices concur.